Citation Nr: 1037730	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to November 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In his December 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board, but later withdrew his 
request.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus did not have onset in 
service and was not caused or aggravated by the Veteran's active 
military service.

2.  When the Veteran's hearing was lasted tested in his right 
ear, the auditory threshold at any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) was not 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz were not 
26 decibels or greater; and speech recognition scores using the 
Maryland CNC Test were not less than 94 percent. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
bilateral tinnitus and right ear hearing loss.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including hearing loss, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

Tinnitus

The Veteran's service treatment records are negative for any 
complaints of or treatment for tinnitus.

At a July 2005 VA audiology consult, the Veteran complained of 
occasional mild tinnitus in both ears.

At an August 2006 VA examination, the Veteran reported periodic 
bilateral tinnitus which occurred two to three times per month 
and possibly had onset during his military service.  The Veteran 
described in service noise exposure, including explosions and 
weapons fire, as well as acoustic trauma from an IED that 
exploded near him.  He also described civilian noise exposure 
from farm and construction equipment, with hearing protection.  

The VA examiner opined that because the Veteran's hearing was 
within normal limits, his tinnitus was not due to military noise 
exposure.

The Board will concede that the appellant was likely exposed to 
acoustic trauma during service, as this would certainly be 
consistent with the circumstances of his military duties.  
Additionally, while the Veteran has no medical training, he is 
competent to testify as to the presence of an observable physical 
symptom, such as ringing in his ears.  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  

However, in light of the VA examiner's opinion, as well as the 
absence of any complaints of, or treatment for, tinnitus in 
service and the Veteran's inability to state with any specificity 
the onset of his symptoms, the Board finds that entitlement to 
service connection for bilateral tinnitus is not warranted.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2009).

Right Ear Hearing Loss

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records show that the Veteran's hearing in his 
right ear was normal both at induction and separation from 
service.

At a July 2005 VA audiology consult, the Veteran reported 
subjective hearing loss with difficulties in conversation 
regardless of the environment.  He described military acoustic 
trauma, including working with explosives and an IED exploding 
near him.  He denied significant noise exposure as a civilian.  
The results of any audiologic testing are not of record, but the 
audiologist reported that based on the results, the Veteran was 
not eligible for amplification through VA.  

In August 2006, the Veteran underwent a VA hearing evaluation in 
connection with his current claim.  The Veteran reported a 
subjective gradual worsening of his hearing, with difficulty in 
environments with background noise.  The Veteran described in 
service noise exposure including explosions and weapons fire, as 
well as acoustic trauma from an IED that exploded near him.  He 
also described civilian noise exposure from farm and construction 
equipment, with hearing protection.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 10, 5, 5, 5, and 15 decibels, 
respectively.  Speech recognition test scores showed right ear 
discrimination at 96 percent.  Thus, the Veteran did not meet the 
criteria for a hearing loss disability in the right ear as set 
forth at 38 C.F.R. § 3.385.  

The Board concedes that the Veteran was exposed to acoustic 
trauma in service and that he is competent to describe subjective 
symptoms of hearing loss.  However, for purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability only when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385  

As the Veteran does not currently meet this criteria for hearing 
loss in the right ear, entitlement to service connection for 
right ear hearing loss is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

The remaining VCAA notice was satisfied by a letter sent to the 
Veteran in May 2005.  This letter informed the Veteran of what 
evidence was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The appellant was afforded a VA 
audiological examination in August 2006.  The examination is 
adequate and probative for VA purposes because the examiner 
relied on sufficient facts and data, provided a rationale for the 
opinion rendered, and there is no reason to believe that the 
examiner did not reliably apply reliable scientific principles to 
the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for bilateral tinnitus and 
right ear hearing loss is denied.


REMAND

The Veteran is also seeking entitlement to service connection for 
left ear hearing loss.

At his separation examination in September 2003, the Veteran had 
hearing loss in the left ear, but when his hearing was tested the 
next day, it was within normal limits

At the August 2006 VA examination, pure tone thresholds measured 
in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
15, 5, 5, 10, and 20 decibels, respectively.  Speech recognition 
test scores showed left ear discrimination at 90 percent.  Thus, 
the Veteran did not met the criteria for a hearing loss 
disability in the left ear as set forth at 38 C.F.R. § 3.385 
because his speech recognition score was less than 94%.   

The VA examiner opined that as the results of the audiologic 
testing was within normal limits, the Veteran's military noise 
exposure did not cause any permanent hearing loss.  However, as 
the Veteran meets the criteria for a "hearing loss" disability 
in the left ear, his hearing cannot be considered "normal" and 
the examiner's opinion is inadequate.  

Accordingly, this case must be remanded to obtain a new VA 
examination and medical opinion.  The examiner is asked to render 
an opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's left ear hearing loss 
disability had onset in service or was caused or aggravated by 
the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.	1.  The RO should schedule the Veteran for 
a VA audiological examination.  The 
examiner should note any functional 
impairment caused by the Veteran's hearing 
loss disability, including a full 
description of the effects of his 
disabilities upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's left ear hearing loss 
had onset in service or was caused or 
aggravated by the Veteran's active 
service.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


